Title: [December 1773]
From: Adams, John
To: 



      1773. Decr. 17th.
      
      
       Last Night 3 Cargoes of Bohea Tea were emptied into the Sea. This Morning a Man of War sails.
       This is the most magnificent Movement of all. There is a Dignity, a Majesty, a Sublimity, in this last Effort of the Patriots, that I greatly admire. The People should never rise, without doing something to be remembered—something notable And striking. This Destruction of the Tea is so bold, so daring, so firm, intrepid and inflexible, and it must have so important Consequences, and so lasting, that I cant but consider it as an Epocha in History.
       This however is but an Attack upon Property. Another similar Exertion of popular Power, may produce the destruction of Lives. Many Persons wish, that as many dead Carcasses were floating in the Harbour, as there are Chests of Tea:—a much less Number of Lives however would remove the Causes of all our Calamities.
       The malicious Pleasure with which Hutchinson the Governor, the Consignees of the Tea, and the officers of the Customs, have stood and looked upon the distresses of the People, and their Struggles to get the Tea back to London, and at last the destruction of it, is amazing. Tis hard to believe Persons so hardened and abandoned.
       What Measures will the Ministry take, in Consequence of this?— Will they resent it? will they dare to resent it? will they punish Us? How? By quartering Troops upon Us?—by annulling our Charter?—by laying on more duties? By restraining our Trade? By Sacrifice of Individuals, or how.
       The Question is whether the Destruction of this Tea was necessary? I apprehend it was absolutely and indispensably so.—They could not send it back, the Governor, Admiral and Collector and Comptroller would not suffer it. It was in their Power to have saved it—but in no other. It could not get by the Castle, the Men of War &c. Then there was no other Alternative but to destroy it or let it be landed. To let it be landed, would be giving up the Principle of Taxation by Parliamentary Authority, against which the Continent have struggled for 10 years, it was loosing all our labour for 10 years and subjecting ourselves and our Posterity forever to Egyptian Taskmasters—to Burthens, Indignities, to Ignominy, Reproach and Contempt, to Desolation and Oppression, to Poverty and Servitude.
       But it will be said it might have been left in the Care of a Committee of the Town, or in Castle William. To this many Objections may be made.
       Deacon Palmer and Mr. Is. Smith dined with me, and Mr. Trumble came in. They say, the Tories blame the Consignees, as much as the Whiggs do—and say that the Governor will loose his Place, for not taking the Tea into his Protection before, by Means of the Ships of War, I suppose, and the Troops at the Castle.
       
       I saw him this Morning pass my Window in a Chariot with the Secretary. And by the Marching and Countermarching of Councillors, I suppose they have been framing a Proclamation, offering a Reward to discover the Persons, their Aiders, Abettors, Counsellors and Consorters, who were concerned in the Riot last Night.
       Spent the Evening with Cushing, Pemberton and Swift at Wheelwrights. Cushing gave us an Account of Bollans Letters—of the Quantity of Tea the East India Company had on Hand—40,00000 weight, that is Seven Years Consumption—two Millions Weight in America.
      
      
       
        
   
   Little remains among JA’s papers or elsewhere to fill the three-and-a-half-month gap between the preceding Diary entry and this one. In his Autobiography JA says that he spent all his leisure time in the fall, winter, and spring of 1773–1774 collecting “Evidence and Documents” and writing “a State of the Claim of this Province to the Lands to the Westward of New York.” This took the form of a report to the General Court, now lost. What is known of this scholarly investigation, which led JA to ransack the famous Mather and Prince libraries, is summarized in a note on a passage dated Fall 1773 in his Autobiography, Part One, below.


        
   
   From his legal papers and the Superior Court Minute Books it appears that JA handled cases in that court in its August term in Boston, in its September term in Worcester, and in its October terms in both Taunton and Cambridge, as well as in the Inferior Court at Boston in October.


       
       
        
   
   Thus in MS. See William Bollan to the Massachusetts Council, 1 Sept. 1773 (MHS, Colls.Massachusetts Historical Society, Collections and Proceedings., 6th ser., 9 [1897]:309–310).


       
       
        
   
   Two letters from JA to James Warren, one of the present date and the other of 22 Dec., elaborate JA’s views on what has become known as the Boston Tea Party (MHi: Warren-Adams Coll.; printed in JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 9:333–336).


       
      
      

      1773. Decr. 18. Saturday.
      
      
       J. Quincy met me this Morning and after him Kent, and told me that the Governor said Yesterday in Council, that the People had been guilty of High Treason, and that he would bring the Attorney General on Monday to convince them that it was so—and that Hancock said, he was for having a Body Meeting to take off that Brother in Law of his.
      
      
       
        
   
   That is, a mass meeting, which anyone could attend (including persons from nearby towns), as distinguished from a town meeting. The term is fully explained in Tudor, James OtisWilliam Tudor, The Life of James Otis, of Massachusetts, Boston, 1823., p. 418, note.


       
       
        
   
   This can only mean Jonathan Sewall, the attorney general. Sewall’s wife was the former Esther Quincy. Hancock was betrothed to her sister Dorothy.


       
      
     